Case 2:21-cv-12770-CCC-JSA Document 1-12 Filed 06/21/21 Page 1 of 8 PageID: 105




                     EXHIBIT L
Case 2:21-cv-12770-CCC-JSA Document 1-12 Filed 06/21/21 Page 2 of 8 PageID: 106




                                                                                RCOLEMAN@DHILLONLAW.COM
                                                                                       ADMITTED IN NEW JERSEY AND NEW YORK



                                            October 30, 2020




 BY FEDEX

 Moe Marshall, President
 Colony Board of Directors
 1530 Palisade Avenue
 Fort Lee NJ 07024

                                Re:     Colony Cooperative Apartment
                                        Cessation of Sabbath Elevator

 Dear Mr. Marshall:

         This law firm represents a group of Colony residents concerning the decision of the Colony
 board to discontinue the Sabbath elevator service, as set forth in the Board’s memorandum to the
 residents dated July 24, 2020 (the “Elevator Memo” or the “Memo”). The Elevator Memo raises
 several troubling issues in the process of announcing the cancellation – without consideration of
 the whole membership of the cooperative – a valuable amenity of critical importance to numerous
 coop members that was approved by a majority of voting shareholders after years of discussion.
 Furthermore, the Memo justifies this action in a manner that is internally illogical and does not
 appear to have been made in good faith. Subsequent conduct by management in instructing staff
 that they will be dismissed if they assist religiously-observant members with the elevators on the
 Sabbath only highlights the 1discriminatory and even potentially illegal nature of the Colony
 board’s recent action. We write now in an effort to forestall legal action.

       The first reason set forth in the Elevator Memo beggars credibility and sets the tone for what
 can only be seen as a series of additional rationalizations for an otherwise unjustifiable decision.
 The Memo acknowledges that when the Board undertook a major elevator renovation project three
 years ago, it was informed that the elevator doors were only in “fair” condition and had, at best, a
 “potential life span of ten years.” The cost of replacement of these doors was projected to exceed
 $1 million, and the Board chose to defer this component of the renovation. Seven years into the


 1
     We have also filed a complaint concerning this matter with the New Jersey Attorney General.

                                    DHILLON LAW GROUP INC.
                                        A CALIFORNIA PROFESSIONAL CORPORATION

                    8 HILLSIDE AVENUE, SUITE 103 | MONTCLAIR, NJ 07042| 973-298-1723
Case 2:21-cv-12770-CCC-JSA Document 1-12 Filed 06/21/21 Page 3 of 8 PageID: 107

 Moe Marshall, President
 Colony Board of Directors
 October 30, 2020
 Page 2 of 7

 best-case lifespan of ten more years, however, the Board concludes that this considerable but
 inevitable expense – which, under all scenarios, was anticipated to become necessary in the next
 few years – should now be attributed to the use of the built-in Sabbath mode for less than a year
 for extremely limited hours (at the time it was cancelled, a total of four hours per week: one hour
 on Friday nights and three hours on Saturdays), in addition to a few holy days (many of which fall
 on the Sabbath). The subsequent ban on staff assisting members with Sabbath operation of the
 elevators, of course, bears no relation whatsoever to any Colony economics, other than by
 depriving staff of the tips they once earned for performing this modest, customary function of coop
 attendants.

         The Board’s decision to place the blame for the supposed degradation of the elevator doors
 in Sabbath mode for what amounts to less than one percent of elevator usage measured by hours,
 is patently indefensible. If, in fact, this dubious claim was true, it would raise serious questions
 about the due diligence conducted by the Board when it agreed to install and pay for controllers
 that permitted programming for Sabbath mode, and the Board’s decision to employ that option
 when, based on the claim in the Elevator Memo, such use could be expected to result in a shorter
 lifespan of the equipment. Our clients are aware of no warning from the engineers that the built-
 in Sabbath mode they furnished to the Colony, if used, could accelerate the degradation of the
 Colony’s decades-old elevator doors because of “extra stress.” This equipment was specified,
 purchased and installed based on their recommendation and under their supervision. If such a
 recommendation had been received, the Board should have shared it with shareholders at the time.
 If it was not, the Board should be contemplating action against the engineers who failed to advise
 the cooperative about this significant risk – not blaming its shareholders for using a feature the
 Colony bought and paid for.

         In fact, the Elevator Memo itself does not even claim that anything is different now with
 respect to the need to replace the doors and related hardware than it was before the Sabbath mode
 was employed. The Memo acknowledges that “[d]ue to the high cost of the project it did not
 include the replacement of the (4) Passenger and (2) Service car outer elevator doors and associated
 closing hardware which were evaluated to be in fair condition with a potential life span of ten
 years” in 2017, and then it goes on to state that, as of the date of the memo, the supposed “extra
 stress from opening and closing the elevator doors during the Shabbos mode . . . has led to
 mechanical issues and increased service calls for the 198 front hallway doors, and 66 double doors
 in compactors rooms which will cost over one million dollars to replace.” No date is given for this
 contemplated repair. In other words, the same number of doors need replacement is the same as
 in 2017, only now – three years later – they need them more. This is exactly what was anticipated
 with or without “extra stress from opening and closing,” which is precisely what elevators doors
 are designed to do.

         The Board’s other purported reasons for this cancellation appear to be nothing more than
 rationalizations for actions taken for less benevolent reasons than a sober assessment of
 shareholders’ interests. The Elevator Memo claims that “there has been an impact on building

                                   DHILLON LAW GROUP INC.
                                       A CALIFORNIA PROFESSIONAL CORPORATION

                   8 HILLSIDE AVENUE, SUITE 103 | MONTCLAIR, NJ 07042| 973-298-1723
Case 2:21-cv-12770-CCC-JSA Document 1-12 Filed 06/21/21 Page 4 of 8 PageID: 108

 Moe Marshall, President
 Colony Board of Directors
 October 30, 2020
 Page 3 of 7

 food and package deliveries,” yet such impact is neither described nor specified, and is hard to
 credit much considering the relatively low likelihood of package deliveries on Friday nights and
 Saturdays, much less during the few hours in question. The same is true of the vague assertion
 that “[c]leaning schedules and garbage removal have been delayed.” The fourth reason given is
 merely a reprise of the previous two with the words “residents have complained” about those
 supposed problem. The Board’s mere claim of the existence of complaints, without any sense of
 either the number of such complaints or their validity, is meaningless. The assertion that Sabbath-
 mode use of the elevators impacts cleaning and garbage removal is, of course, specious. The
 Colony’s other elevator banks are not operated in Sabbath mode, and even without Sabbath mode,
 the elevator would be used by residents normally, not taken out of service. The Board is well aware
 that the activities that produce the greatest wear and tear on the elevators – use by contractors,
 service providers, deliveries, residents, guests, etc. – have in no way been curtailed to limit wear
 and tear. Instead, the Board has chosen to scapegoat those shareholders requesting very limited
 Sabbath-mode use for a handful of hours a week.

         The list of pretexts set out in the Elevator Memo for cancelling the Sabbath elevator service
 is one of three things. One possibility is that the memo is meant to whitewash the real reason for
 the Board’s decision (or its incompetence in failed due diligence before implementing Sabbath
 mode). Another possibility is that the Board has simply decided to acquiesce to the complaints of
 some indeterminate number of unknown residents about minor inconveniences and to disregard
 the benefits of the service for a known number of residents for whom the Sabbath elevator service
 is of critical importance. Yet a third potential reason for the memo is that it covers up a
 discriminatory animus on the part of whichever Board members are the catalysts for this
 manufactured controversy. It is impossible to take the memo at face value given its illogic and
 double-speak.

         Based on reports from our clients, the Board’s hostility towards the Sabbath elevator stems,
 not from a rational cost-benefit analysis, but rather bias against observant Jews – many of whom
 have been shareholders for many years – as members of the Colony community. Besides anecdotal
 reports of comments and overheard conversations supporting this impression, the Board’s bias can
 be corroborated by several empirical facts. One is that the Board appears impervious to the
 suggestion, well supported by both data and common sense, that Sabbath elevators are a selling
 point that boosts the value of apartments in this area. Indeed, some shareholders who used the
 Sabbath elevator inquired about whether a Sabbath elevator could be instituted before they
 committed to move to the Colony. In response, Mr. Marshall acknowledged the point about how
 such an amenity increases the value of residential units in this area and told these potential buyers
 that Mr. Marshall supported the idea for this reason. Shareholders relied on those representations
 in purchasing their units, making the Board’s decision now even more problematic for Colony.

          The Board has also unreasonably dismissed as irrelevant the fact that three of the
 comparable adjoining buildings have been providing Sabbath elevator service for many years
 and running them each week for a period much longer than 4 or 5 hours per week, apparently

                                   DHILLON LAW GROUP INC.
                                       A CALIFORNIA PROFESSIONAL CORPORATION

                   8 HILLSIDE AVENUE, SUITE 103 | MONTCLAIR, NJ 07042| 973-298-1723
Case 2:21-cv-12770-CCC-JSA Document 1-12 Filed 06/21/21 Page 5 of 8 PageID: 109

 Moe Marshall, President
 Colony Board of Directors
 October 30, 2020
 Page 4 of 7

 without issues or problems. This fact is, however, very relevant, if only because the conduct of
 similarly-situated buildings casts so much doubt on the pretextual reasons given in the Elevator
 Memo for discontinuing the service.

        All of these actions suggest bias. So does the fact that the Elevator Memo was issued on a
 Friday night – the Jewish Sabbath – and without the courtesy of giving advance notice to any
 member of the Sabbath elevator committee. Moreover, nothing good can be inferred from the fact
 that when the committee asked to see impact reports, or to allow an independent consultant to
 evaluate the impact of Sabbath mode on the wear and tear of the elevators, these requests were
 summarily denied.

        The history of the Sabbath elevator at the Colony reinforces the growing body of evidence
 of discriminatory bias covered up by the Elevator Memo and the Board. As mentioned above, Mr.
 Marshall and Board’s original reaction when approached with the suggestion was encouraging and
 positive, and you acknowledged that the membership would likely benefit from such an amenity
 by virtue of increased value of their units. Although Sabbath elevator service could have been
 implemented by the Board vote, however – as other buildings have done – the Board insisted on
 an extremely rare vote by the shareholders. It is now clear that this was done essentially to avoid
 Board accountability. Even then, after informing the elevator committee that the question would
 be put to a vote at the annual 2019 shareholder meeting, when the ballots were distributed, the
 question was labelled a novel “nonbinding resolution” (the first of its kind that our clients are
 aware of) subject to a “trial period” – meaning that the Board reserved to itself the authority and
 power it always had to decide the issue, but intended to use it only to deny the request. In other
 words, the Board forced an unnecessary vote and its result was a sham, reversible at will by the
 Board.

          Once the Sabbath elevator went into operation in September 2019, the committee agreed
 to continuing adjustments, meaning reduction of hours from the originally-agreed schedule,
 to minimize any disruption. Despite such compromises, in December 2019 the Board threatened
 the committee that it would terminate the Sabbath elevator unless hours were further reduced, stops
 were reduced, and service was suspended for the winter on floors when users were away. These
 new requirements were coupled by the Board’s petty and insulting insistence that, for the
 “privilege” of accepting them, Sabbath mode users must pay for reprogramming of the controller
 themselves!

          In retrospect, it is obvious, if it were not at the time, that these demands by the Board were
 designed to induce the committee to push back and refuse them, which would then be framed as a
 justification for cessation of the service – the Board’s apparent desired outcome from the
 beginning. The elevator committee, however, agreed to every concession requested, no matter
 how petty and baseless, and as of January 2020, operation of the Sabbath elevator was reduced to
 only about seven or eight floors on each tower, and only five hours per week.



                                    DHILLON LAW GROUP INC.
                                        A CALIFORNIA PROFESSIONAL CORPORATION

                   8 HILLSIDE AVENUE, SUITE 103 | MONTCLAIR, NJ 07042| 973-298-1723
Case 2:21-cv-12770-CCC-JSA Document 1-12 Filed 06/21/21 Page 6 of 8 PageID: 110

 Moe Marshall, President
 Colony Board of Directors
 October 30, 2020
 Page 5 of 7

         Notwithstanding the consistent willingness of the Sabbath elevator users to accept
 diminutions in service and, indeed, one slight after another, on July 24, 2020 the Elevator Memo
 announcing the end of Sabbath elevator service was nonetheless handed down as a diktat from the
 Board with neither a second vote, “advisory” or otherwise, nor any consultation with members of
 the committee. No less significantly, the letter cast the decision in a manner that not only failed to
 acknowledge the series of compromises accepted by the users, but actually blamed the users not
 only for the end of service, but for expensive repairs that had to be made anyway. Indeed, by
 assigning blame for a long-deferred million-dollar construction project to Orthodox Jews at the
 Colony, it is hard not to view the Elevator Memo itself as being calculated to poison the well in
 the event a second membership vote were to take place – itself an act of unconscionable bias
 against this community.

        Mr. Marshall, the foregoing would be a damning enough indictment of the Board’s
        recent actions concerning this matter, but if there were ever any question
        concerning the Board’s implementation of policies designed to harm and
        discriminate against Orthodox Jewish residents, it is the sudden removal of a
        service that had been provided continually to them for more than sixteen years and
        on which they have come to rely – namely permitting building personnel to assist
        Sabbath observers use the regular elevator. In the absence of a Sabbath elevator,
        this minimal staff support the only option for residents in the 32-story Colony tower
        – on the Sabbath and other holy days.

        History, basic decency, and the consideration due to residents in the Colony should
        require that building staff be permitted to continue assisting residents who need
        help with the elevator because of old age or infirmity, because they are carrying
        packages, or for any other reason. That Mr. Marshall and the Board have now
        barred staff from extending this courtesy to observant Jews on the Sabbath
        and festivals is, to put it mildly, astonishing and constitutes clear evidence of
        religious discrimination. This new prohibition is surgically targeted at religious
        observance, leaving observant Jews, especially the many elderly residents of the
        Colony, unable to attend religious services and making them virtual prisoners in
        their apartments on the Sabbath if they are unwilling to violate religious law by
        engaging the elevator.

         Underscoring the illegitimacy of this latest petty diktat, the staff prohibition was instituted
 surreptitiously, with no formal notice to any shareholders or residents. If a concerned staff member
 had not confided to an observant shareholder that the staff had been warned to stop assisting
 Sabbath observers with the elevator on penalty of termination, residents would have returned from
 religious services to find they had no way to get back to their apartments – a humiliating and
 potentially health-impacting state of affairs.




                                    DHILLON LAW GROUP INC.
                                        A CALIFORNIA PROFESSIONAL CORPORATION

                   8 HILLSIDE AVENUE, SUITE 103 | MONTCLAIR, NJ 07042| 973-298-1723
Case 2:21-cv-12770-CCC-JSA Document 1-12 Filed 06/21/21 Page 7 of 8 PageID: 111

 Moe Marshall, President
 Colony Board of Directors
 October 30, 2020
 Page 6 of 7

         We write to advise Mr. Marshall, as the Board’s president, that by every indication, based
 on the foregoing, the Board’s decision to obstruct, reduce, frustrate and eventually eliminate the
 Sabbath elevator was (a) not a result of the pretexts listed in the Elevator Memo but was (b)
 unlawful discrimination against the Orthodox Jewish community at the Colony, which is
 prohibited by the Fair Housing Act, Civil Rights Act of 1964, and New Jersey Law against
 Discrimination, and other statutes and that (c) this can be proven at trial. The evidence will show
 that the Board’s conduct constitutes invidious discrimination based on refusals to make reasonable
 accommodations and outright harassment of the Colony’s Orthodox residents based on their
 religious faith and practices. Additionally, the Board’s abuse of power described above also
 constitutes bad faith, a breach of the Board’s fiduciary duty to its shareholders and a breach of the
 “No Discrimination” clause in the Proprietary Lease (¶ 48), all of which may give rise to separate
 grounds for civil liability.

         Our clients have authorized us to prepare a complaint seeking legal relief for these
 violations of their rights. If filed, this action will subject the Colony, its Board, and its
 members individually – including, quite likely, without indemnification, because of the
 extensive evidence of bad faith and intentional misconduct here – to significant statutory,
 contractual and other penalties, as well as attorneys’ fees and injunctive relief.

         Our clients have no wish to put their own cooperative to the expense and risk of litigation,
 much less to subject themselves and their fellow tenants to the process of discovery, pretrial motion
 practice and a public trial where this sorry tale of discrimination will be on full display and could
 affect property values at the Colony. What they seek by this letter is the avoidance of such an
 outcome – the possibility of which they had, despite their entitlement to relief, all but ruled out
 until the Board’s most recent assault on their dignity and rights, i.e., the instruction forbidding
 building staff from assisting them with elevator operation on the Sabbath.

        The relief our clients demand in order to avoid litigation is as follows:

       Immediate and permanent lifting of restrictions on staff concerning assistance for
        shareholders based on religious practice;

       Immediate delivery of any professional analysis and written report by an
        independent expert on the impact of Sabbath elevator usage on the elevator doors,
        as well as documentation of the extent of the impact, relied on by the Board in its
        determination to cancel the service;

       Absent the Board’s providing such contemporaneous proof, the Sabbath elevator
        service shall be restored immediately to a level consistent with that of other
        buildings in the local community;


                                   DHILLON LAW GROUP INC.
                                       A CALIFORNIA PROFESSIONAL CORPORATION

                   8 HILLSIDE AVENUE, SUITE 103 | MONTCLAIR, NJ 07042| 973-298-1723
Case 2:21-cv-12770-CCC-JSA Document 1-12 Filed 06/21/21 Page 8 of 8 PageID: 112

 Moe Marshall, President
 Colony Board of Directors
 October 30, 2020
 Page 7 of 7


          A binding agreement that no retaliatory action will be taken to interfere with
           services normally provided for shareholders of the Colony in connection with all
           the foregoing; and

          A binding agreement to refrain from communicating negative and/or misleading
           information concerning the observant Jewish shareholders.

          Because the Board’s recent actions have caused life at the Colony for our clients to be
 rendered almost intolerable, and because they have already forborne from taking action for months
 in the interest of communal harmony at the cooperative, the timeframe for an affirmative response
 must be short. This office must receive an affirmative response to the demands set forth above
 and an indication of willingness to negotiate the specific terms of an agreement regarding these
 matters no later than ten days from your receipt of this correspondence. Absent the same, we are
 authorized to proceed with litigation to vindicate our clients’ rights. We will take any effort to
 pressure, harass, intimidate, bully, or punish any Sabbath-observant shareholder of the Colony as
 retaliation for this demand as a grave matter that will accelerate our need to take formal action.

                                        Very truly yours,


                                        Ronald D. Coleman


 cc:       Ellen Gerber
           Kenneth Lipke
           Carol Lichtbraun
           Justin Wimpfheimer
           Patricia DiCostanzo
           Mark O’Neill
           Eric Frizzell, Esq.




                                    DHILLON LAW GROUP INC.
                                        A CALIFORNIA PROFESSIONAL CORPORATION

                    8 HILLSIDE AVENUE, SUITE 103 | MONTCLAIR, NJ 07042| 973-298-1723
